Citation Nr: 9903641	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-32 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for scars of the right arm, 
back, and buttocks.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1990 to October 1996.

In April 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, denied, among 
others, the veteran's claim for service connection for scars 
of the right arm, back, and buttocks.  He timely appealed 
the RO's decision to the Board of Veterans' Appeals (Board).  
In July 1998, the Board remanded his claim for a Travel Board 
hearing at the RO, which was held in October 1998 and 
conducted by the undersigned Member of the Board.  The case 
is now ready for further review.


FINDINGS OF FACT

1.  While in the military, the veteran had a tour of duty in 
Somalia where he sustained lacerations to his right arm, 
back, and buttocks during a nighttime mortar attack by enemy 
forces.

2.  The veteran has residual scars from those lacerations.


CONCLUSION OF LAW

Scars of the right arm, back, and buttocks were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes as an initial matter that the veteran's claim 
is well grounded (i.e., "plausible").  See 38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  The Board further notes that, as a result of the 
prior remands, all evidence pertinent to his claim has been 
fully developed and VA's "duty to assist" satisfied.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Service connection may be granted for disability resulting 
from an injury or a disease that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

During his October 1998 hearing, the veteran alleged that he 
sustained lacerations to his right arm, back, and buttocks 
while stationed in Somalia when he dove for cover during a 
nighttime mortar attack and rolled over a sharp object.  He 
said that he received treatment shortly after the incident 
from a field medic, who cleaned and bandaged his wounds, and 
that he later was seen for follow-up to have his bandages 
changed.

The veteran's service medical records, including the report 
of his separation examination, do not show any treatment for 
lacerations, or residual scars, that might have resulted from 
the trauma alleged.  However, his service personnel records, 
including his Department of Defense Form 214 (DD Form 214), 
confirm that he was stationed in Somalia for about 6 months, 
from August 1993 to February 1994; that his primary military 
occupational specialty (MOS) during service was an aircraft 
repairman; that he received training in a combat lifesaver 
course; and that he was awarded, among others, the National 
Defense Service Medal, the Armed Forces Expeditionary Medal, 
and an Overseas Service Ribbon and Bar.

Also, in connection with a separate claim for service 
connection for post-traumatic stress disorder (PTSD), the 
veteran indicated that one of the stressors that caused the 
condition was being subjected to repeated mortar attacks at 
night, which is how he says he sustained the lacerations and 
residual scars at issue in his present appeal.  Furthermore, 
the RO granted service connection for PTSD in June 1998 based 
upon his combat experiences in Somalia.

When, as in this case, a veteran engaged in combat against 
enemy forces during service, VA shall accept as sufficient 
proof of service connection the injuries (lacerations) that 
he alleges he sustained in connection therewith, provided 
that his testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, 
conditions, or hardships of his service," and even though 
there is no official record of such occurrence.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d); see also 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Accepting as 
credible the occurrence of the injuries (lacerations) as 
reported, it reasonably follows that the veteran may well 
have scars as a result of such injuries, notwithstanding the 
fact that such scars were not specifically noted at 
separation.

Almost immediately after his discharge from the military, the 
veteran filed a claim for service connection for the scars.  
His testimony describing how he sustained the scars has 
always been the same, which speaks to his credibility.  
Bearing in mind his combat service, and resolving all 
reasonable doubt in his favor, the Board finds there is 
sufficient evidence to grant service connection for the 
scars.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for scars of the right arm, back, and 
buttocks is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

